Citation Nr: 1026879	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  10-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a neck 
disability. 

3.  Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 decision rendered by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO determined that new and 
material evidence had not been received to reopen claims for 
service connection for a back condition and for a neck condition.  
The RO also denied the claim for service connection for a jaw 
disorder.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the Veteran's appeal had also originally 
included the issue of entitlement to an increased evaluation for 
bilateral hearing loss.  However, the Veteran did not submit a 
substantive appeal for that particular issue following the 
issuance of the January 2010 statement of the case.  In fact, the 
Veteran indicated in his February 2010 VA Form 9 that he was only 
appealing the issues of entitlement to service connection for a 
jaw disability and whether new and material evidence had been 
submitted to reopen the claims for service connection for a back 
and for a neck disorder. See 38 C.F.R. § 20.202.  Accordingly, 
the issue of entitlement to an increased evaluation for bilateral 
hearing loss no longer remains in appellate status, and no 
further consideration is required.

The Board also notes that the Veteran had initial requested a 
videoconference hearing in his February 2010 VA Form 9.  However, 
in March 2010, he withdrew that request.  As such, there is no 
outstanding request for a hearing in this case. See 38 C.F.R. §§ 
20.702, 20.704 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a May 2000 decision, the Board denied claims for service 
connection for a back disability and a neck disability.  

2.  The evidence received since the May 2000 Board decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claims for service connection for a back or neck 
disability and does not raise a reasonable possibility of 
substantiating the claims.  

3.  The Veteran has not been shown to currently have a jaw 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision, which denied entitlement to 
service connection for a back disability and a neck disability, 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§  
20.1100, 20.1105 (2009).  

2.  The evidence received subsequent to the May 2000 Board 
decision is not new and material, and the claim for service 
connection for a back disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).

3.  The evidence received subsequent to the May 2000 Board 
decision is not new and material, and the claim for service 
connection for a neck disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).

4.  The criteria for service connection for a jaw disability have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied 
certain duties to notify and assist the claimant in the 
development of the claims.  These duties to notify and assist a 
claimant in the development of their claims are prescribed by 
statute and implemented by regulation that can be found in Title 
38 of the United States Code, and Title 38 of the Code of Federal 
Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to require 
that VA provide affirmative notification to the claimant prior to 
the initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it."  Overton 
v. Nicholson, 20 Vet. App. 427, 433 (2006), quoting Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

In this case, the RO provided the appellant with notice in May 
2009, prior to the initial decision on the claims in July 2009, 
as well as in December 2009.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met.  Moreover, 
to the extent that adequate notice was not provided until the 
time of the December 2009 letter, the Board notes that the 
Veteran's claims were readjudicated in a statement of the case 
(SOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant of 
such readjudication in the statement of the case). 

In addition, the content of the notice was adequate, as it 
advised the appellant of the types of evidence that he needed to 
send to VA in order to substantiate the claims, as well as the 
types of evidence VA would assist in obtaining.  Specifically, he 
was advised of what the evidence must show to support the claims 
for service connection for a back and neck disability.  He was 
also instructed to identify any evidence in support of the 
claims.  In addition, the Veteran was informed of the 
responsibility to identify or to submit evidence directly to VA, 
and he was notified that the RO would obtain any VA records or 
other identified medical treatment records.  Furthermore, the RO 
specifically requested that the appellant provide it with or 
identify any other additional evidence that could help 
substantiate the claims, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
informed the appellant of the evidence it had received in 
connection with the claims.  

The May 2009 letter further advised the Veteran that the claims 
were previously denied because the "the injury was not shown in 
service" (back claim) and "because of no actual injury" (neck 
claim).  The letter explained that the Veteran must submit 
evidence relating to those facts.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial).  Later, in a 
December 2009 letter, the RO advised the Veteran of the 
information or evidence necessary to substantiate the claim for 
service connection for a jaw condition.  In addition, he was 
generally provided the criteria for service connection.  

Finally, the Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In the present appeal, in both the May 2009 and December 2009 
letters, the Veteran was provided notice of the type of evidence 
necessary to establish a disability rating and an effective date.  
In this regard, the Board notes that the letters informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating could 
be changed if there had been changes in the Veteran's condition.  
The letters also explained how disability ratings and effective 
dates were determined.  Moreover, in the decision below, the 
Board concludes that new and material evidence has not been 
submitted to reopen the claims for service connection for a back 
or neck disability and denies the claim for service connection 
for a jaw disability.  Thus, any questions as to the disability 
rating or appropriate effective date to be assigned are rendered 
moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. All identified and available private 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The Veteran has not 
identified any outstanding relevant VA or private treatment 
records.  

The Board does observe that the Veteran's complete service 
personnel and service treatment records are not of record.   In 
accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant service records 
until it was reasonably certain that such records did not exist 
or that further efforts to obtain those records would be futile.  
In this regard, the Board notes that the RO did request the 
Veterans service records in April 1998, and a July 1998 response 
indicated that there were no service treatment records available.  
Letters were sent to the Veteran in June 1998 and August 1998 
indicating that VA had been unable to obtain his service 
treatment records.  He was asked to complete and return the 
enclosed NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data).  He was also asked to provide any 
additional information or evidence in his possession, including 
alternative evidence.  The Veteran responded that he did not have 
any service records in his possession, but he did submit a NA 
Form 13055.  The RO then made another attempt to obtain his 
complete service records in October 1998.  However, a response 
indicated that sick reports had been searched from February 1943 
to April 1943 and from January 1945 to June 1945, as well as 
morning reports from June 1945 to September 1945, but the search 
had negative results.  Another letter was sent to the Veteran in 
November 1998 informing him that attempts to obtain his service 
treatment records had been futile, and in December 1998, the RO 
made a formal finding of the unavailability of his service 
records.  It was noted that three requests had been made in April 
1998, June 1998, and October 1999 and that letters had been sent 
to the Veteran.

In December 2009, the RO made another formal finding on the 
unavailability of the Veteran's service treatment records. The 
Veteran's representative also made a request for the Veteran's 
complete service records.  However, in a March 2010 letter, the 
National Personnel Records Center (NPRC) indicated that such 
records were presumed destroyed by the fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service records. The Veteran has not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review. Thus, the Board finds 
compliance with the applicable development procedures, and there 
is no indication that there is additional available evidence to 
substantiate the Veteran's claims that has not been associated 
with the claims folder.

The Veteran was also afforded a VA spine examination in August 
2009.  That examination included findings relevant to the claims 
for service connection for a back and neck disorder and is 
adequate for decision-making purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Nevertheless, the duty to provide a 
medical examination and/or obtain a medical opinion in a claim 
for disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim unless 
new and material evidence is presented or secured. See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).

The Board does acknowledge that the Veteran has not been afforded 
a VA examination in connection with his claim for a jaw disorder.  
Under the law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and, (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim 
for service connection for a jaw disorder because such an 
examination would not provide any more pertinent information than 
is already associated with the claims file.  As will be explained 
below, the Veteran has not been shown to have a current jaw 
disorder.   The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no current 
disorder to which an event, injury, or disease in service could 
be related, the Board finds that a VA examination is unnecessary. 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


II.  Analysis

In the May 2000 decision, the Board denied claims for service 
connection for a back and a neck disability.  The appellant was 
notified of the May 2000 Board decision but did not initiate an 
appeal, seek reconsideration, or request revision of the decision 
on the basis of clear and unmistakable error.  As such, the May 
2000 Board decision is final.  See 38 U.S.C.A. §§ 7103, 7104(b); 
38 C.F.R. § 20.1100.  

Evidence before the Board included the Veteran's March 1946 
discharge examination, his Separation Qualification Record, and 
Enlisted Record and Report of Separation, a private medical 
statement from a Dr. K.J.R. (initials used to protect the 
Veteran's privacy) dated in July 1971, private medical records 
dated in January 2000, the Veteran's lay statements, and 
testimony obtained during a February 2000 Board hearing.  

The March 1946 discharge examination revealed that the Veteran 
sustained a back injury in 1943, in Florence, Arizona.  It was 
noted that this injury was incurred in military service, but that 
there were no present physical defects at the time of the 
examination.  The Veteran also indicated that he had no wound, 
injury, or disease that was disabling at the time of this 
examination, and a clinical evaluation found no musculoskeletal 
defects and no throat abnormalities.  
	
The Separation Qualification Record and Enlisted Record and 
Report of Separation revealed that the Veteran's military 
occupational specialty at discharge was that of a chauffeur and 
that he drove officers to and from headquarters.  He also worked 
part of the time in an office as a general clerk.  The Separation 
Qualification Record showed that the Veteran spent 3 months in 
basic infantry training and 18 months as a military policeman.  
His awards and citations include European-African-Middle Eastern 
Theater Service Medal, the Good Conduct Medal, and the American 
Theater Service Medal.  It was also noted that he had an overseas 
service bar.

The statement from Dr. K.J.R. indicated that the Veteran had been 
his patient since June 1971, that he was treated for lumbar disc 
disease, and that the Veteran had been disabled since January 
1971.   

In his lay statements, the Veteran maintained that he injured his 
back in a jeep rollover accident that occurred in 1943 while he 
was stationed in Florence, Arizona, and that he re-injured his 
back when a six by six overturned during service in the south of 
France.  He also reiterated that he sustained a neck injury from 
an attack by a german shepherd dog.  Further, he reported that he 
was hospitalized following this injury in "Headelbay," and that 
General Patton was in this hospital at the same time.  He 
indicated that the latter incident occurred in 1945.  

In addition, the Veteran testified that he felt paralyzed at the 
time of the initial jeep accident. Regarding his neck disorder, 
he testified that it was incurred when he was attacked by a 
german shepherd dog as the war was winding down in Germany, but 
while there was still sporadic fighting.  He testified that the 
dog tore his throat and broke a bone in his neck following which 
he was hospitalized for a week.  He also stated that while he was 
hospitalized, General Patton was brought into the hospital 
following a vehicle accident which resulted in his death.  
Moreover, the Veteran testified that he had served in combat 
during his period of active duty.  Therefore, it was contended 
that the benefits of 38 U.S.C.A. § 1154(b) should be applied to 
his claim.  

In denying the claims as not well grounded, the Board found that 
there was no competent medical nexus evidence on file that 
related either the Veteran's current back disorder and/or his 
current neck disorder to his period of active duty.  The Board 
noted that it was "willing to concede that the veteran sustained 
the dog bite injuries and was hospitalized for the injuries as he 
claims," but found that "what is missing ... is any competent 
evidence linking a current neck or cervical spine disorder to 
this in-service injury."  The Board found that the Veteran did 
not serve in combat and that his statements alleging combat 
service were not credible.  As such, it found that the provisions 
of 38 U.S.C.A. § 1154(b) did not apply.  

In May 2009, the Veteran essentially requested that his claims 
for service connection for a back and neck disorder be reopened.  
The July 2009 rating decision now on appeal denied the Veteran's 
claims on the basis that new and material evidence had not been 
submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claims in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence is 
to be presumed unless evidence is inherently incredible or beyond 
competence of witness).

Based on the foregoing, the Board's inquiry will be directed to 
the question of whether any additionally submitted (i.e. after 
May 2000) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
evidence that the Veteran sustained a back or neck injury during 
service or whether a current back or neck disability is related 
to such military service.  The Board has reviewed the evidence of 
record, but finds that the additional evidence submitted since 
the prior denial is not new and material within the meaning of 
the laws and regulations set forth above.  As such, there is no 
basis to reopen the claims for service connection for a back and 
neck disorder.

In this respect, VA has received the Veteran's lay statements, 
private outpatient treatment records, and an August 2009 VA 
examination report.  

The recent private outpatient treatment records show current 
treatment for cervical joint dysfunction, cervical spine 
osteoarthritis, degenerative disc disease of the thoracic spine, 
and low back pain.  They document the Veteran's recitation of the 
history of in-service incurrence of such disabilities, but do not 
include a medical opinion addressing the relationship of any 
current disabilities to the Veteran's military service.  As such, 
these medical records are not new and material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

With respect to the August 2009 VA examination, the examination 
report also includes the Veteran's history of in-service injuries 
to his back and neck.  The examiner noted, however, that the 
Veteran was an unreliable historian.  While the Veteran was 
assessed as having current degenerative spondylosis with 
stenosis, the examiner was unable to offer a positive opinion 
linking such to service.  Rather, the examiner noted that the 
discharge examination was normal, and therefore, stated that it 
would be entirely speculative to link the current disability to 
service.  Clearly, this evidence is new, as it was not previously 
of record.  However, as the medical opinion does not support the 
claims, it can not be said to raise a reasonable possibility of 
substantiating the claims.   In fact, the examination report 
actually provides evidence weighing against the Veteran's claims, 
as the examiner specifically noted that the Veteran's discharge 
examination was normal.  Moreover, the Board notes that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim. 
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009).  Therefore, the 
Board finds that, despite being new, the August 2009 VA 
examination is not material.

With respect to the Veteran's own statements and testimony 
regarding his in-service experiences, such evidence is cumulative 
and redundant of the evidence considered at the time of the May 
2000 Board decision, and as such, they are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  The Board notes, in this 
respect, that the Veteran continues to describe the same in-
service injuries, which were acknowledged in the prior Board 
decision.  He also continues to assert service in combat.  (See, 
for example, August 2006 and December 2009 statements.)  Those 
allegations regarding combat were also previously considered by 
the Board and found to be not credible.  Therefore, the Veteran's 
assertions regarding his in-service injuries and combat do not 
constitute new and material evidence.   

Moreover, with  respect to the Veteran's own statements and 
testimony to the effect that his back and neck disabilities are 
related to his military service, such evidence is also cumulative 
and redundant of statements made prior to the May 2000 Board 
decision.  As such, those assertions are also not new.  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  Similarly, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to reopen a 
claim under 38 U.S.C.A. 5108."

In short, the Board finds that the evidence received since the 
last prior denial is cumulative and redundant of the evidence of 
record at the time of the May 2000 denial.  To the extent that 
new medical evidence has been received relating to an 
unestablished fact, such evidence does not raise a reasonable 
possibility of substantiating the claims.  Therefore, new and 
material evidence has not been received pursuant to 38 C.F.R. § 
3.156(a).  Accordingly, the claims for entitlement to service 
connection for a back or a neck disability are not reopened, and 
the benefits sought on appeal remain denied.  


III.  Service Connection Claim

In April 2009, the Veteran filed a claim for service connection 
for a jaw disorder.  He alleged that his jaw "was broken in an 
accident."  In a December 2009 letter, VA asked him to identify 
evidence in support of the claim.  In response, the Veteran 
submitted a copy of his service discharge examination in which he 
had hand-written, "While stationed [sic] I broke my jaw, all 
they did was to make me a bottom plate to replace the one broken 
out."  The discharge examination noted that the Veteran had a 
lower partial dental prosthesis that was serviceable.  There were 
no findings of any jaw disability.  The Veteran also submitted 
was an x-ray of the mouth dated in December 2009.  

On his February 2010 VA Form 9, the Veteran clarified that the 
jaw injury occurred when he was hit by a flying bat during a ball 
game at the Florence Arizona Camp.  

The Board notes that service connection for dental trauma was 
previously denied by the RO in an unappealed August 2003 
decision.  Similarly, an application to reopen service connection 
for dental trauma was denied by the RO in a March 2010 decision.  

The laws pertinent to the claims for service connection are as 
follows:  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

In this case, the Board finds that there is insufficient evidence 
of a present disability, in-service incurrence, or a causal 
relationship to service.  First, other than vague assertions of a 
jaw disability, the Veteran has not presented or identified 
evidence showing a current jaw disability.  In addition, there is 
no probative evidence showing a jaw disability during service.  
The Board is of course acutely aware that the Veteran's service 
treatment records are not of record.  There is available, 
however, the Veteran's service discharge examination.  It showed 
that the Veteran had a lower dental prosthesis, but included no 
history of an injury to the jaw or findings of any jaw 
disability.  The Board finds that this contemporaneous medical 
record constitutes the most probative evidence with respect to 
the question of service incurrence of a jaw disability.  

While the Board has considered the Veteran's statements, they are 
afforded less probative weight.  Lay persons, such as the 
Veteran, are certainly competent to describe symptoms 
experienced, such as jaw pain; however, in this case, the 
Veteran's inconsistent statements regarding the nature of his in-
service duties places his credibility into question.  As noted 
previously by the Board, the Veteran's assertions of serving in 
combat are also not credible.  Indeed, his duties, as verified by 
available service records, have not been recognized as combat-
related, and his available service records do not show that he 
received any awards or decorations indicative of combat service, 
such a Combat Infantryman Badge, Bronze Star with V Device, or 
Purple Heart.  Thus, his ability to provide probative evidence 
concerning the nature of any jaw condition is similarly called 
into question.  

Moreover, even accepting his statements as true, jaw pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).   There is no medical evidence 
diagnosing him with any current jaw disorder.  In fact, despite 
the notice discussed above, the Veteran has not identified any 
current treatment for his jaw.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed. 

In addition, even if the Board were to accept that the Veteran 
has a jaw disability, other than the Veteran's lay assertions, 
there is no competent medical evidence linking such to an injury 
sustained during service.  As already acknowledged, when, as 
here, a Veteran's complete service medical and personnel records 
are unavailable through no fault of his, the VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
However, the threshold for allowance of a claim is not lowered, 
and the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Here, the Board has carefully considered the benefit-of-the-doubt 
rule.  In summary, however, the evidence is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.  


ORDER

In the absence of new and material evidence, the request to 
reopen the previously denied claim of service connection for a 
back disability is denied.  

In the absence of new and material evidence, the request to 
reopen the previously denied claim of service connection for a 
neck disability is denied.  

Service connection for a jaw disability is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


